     Case 2:18-cv-04286-MTL-MTM Document 103 Filed 01/15/21 Page 1 of 4

                                                                                           SH

 1    WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Craig Devine,                                  No. CV-18-04286-PHX-MTL (MTM)
10                          Plaintiff,
11    v.                                             ORDER
12    Charles L. Ryan, et al.,
13                          Defendants.
14           Plaintiff Craig Devine, who is currently confined at the Arizona State Prison
15    Complex-Lewis, Morey Unit, in Buckeye, Arizona, brought this pro se civil rights action
16    pursuant to 42 U.S.C. § 1983. Upon screening Plaintiff’s First Amended Complaint
17    (Doc. 22) pursuant to 28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated
18    claims under the Americans with Disabilities Act (ADA) and the Eighth Amendment
19    against Defendants Ryan,1 Corizon, White, Garza, and Trinity Services Group and
20    ordered these Defendants to answer. (Doc. 23.) Before the Court is Plaintiff’s Motion
21    for Court Order to Return Property, which the Court construes as a motion for injunctive
22    relief. (Doc. 84.)2
23    ...
24
25
             1
              Defendant Ryan subsequently retired, and David Shinn, who replaced Ryan as
26    Director of the Arizona Department of Corrections (ADC), was substituted as a
      Defendant in his official capacity. (Doc. 41.) Ryan remains as a Defendant in his
27    individual capacity only. (Id.)
28           2
               The Court will address Defendants’ Motions for Summary Judgment (Docs. 77,
      79) in a separate Order.
     Case 2:18-cv-04286-MTL-MTM Document 103 Filed 01/15/21 Page 2 of 4



 1    I.     Motion for Injunctive Relief
 2           A.     Legal Standard
 3           “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
 4    not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
 5    Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v. Armstrong,
 6    520 U.S. 968, 972 (1997) (per curiam); see also Winter v. Natural Res. Def. Council, Inc.,
 7    555 U.S. 7, 24 (2008) (citation omitted) (“[a] preliminary injunction is an extraordinary
 8    remedy never awarded as of right”). A plaintiff seeking a preliminary injunction must
 9    show that (1) he is likely to succeed on the merits, (2) he is likely to suffer irreparable
10    harm without an injunction, (3) the balance of equities tips in his favor, and (4) an
11    injunction is in the public interest. Winter, 555 U.S. at 20. “But if a plaintiff can only
12    show that there are ‘serious questions going to the merits’—a lesser showing than
13    likelihood of success on the merits—then a preliminary injunction may still issue if the
14    ‘balance of hardships tips sharply in the plaintiff’s favor,’ and the other two Winter
15    factors are satisfied.” Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th
16    Cir. 2013) (quoting Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th
17    Cir. 2011)). Under this serious questions variant of the Winter test, “[t]he elements . . .
18    must be balanced, so that a stronger showing of one element may offset a weaker
19    showing of another.” Lopez, 680 F.3d at 1072.
20           Generally, “there must be a relationship between the injury claimed in the motion
21    for injunctive relief and the conduct asserted in the underlying complaint[,]” and if a
22    plaintiff seeks injunctive relief based on claims that were not raised in the complaint, the
23    court does not have authority to issue an injunction. Pac. Radiation Oncology, LLC v.
24    Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015). An exception to this rule exists
25    where the preliminary injunction relates to an inmate’s access to the court, in which case
26    “a nexus between the preliminary relief and the ultimate relief sought is not required[,]”
27    and the court need not consider the merits of the underlying complaint. Prince v. Schriro,
28    et al., CV 08-1299-PHX-SRB, 2009 WL 1456648, at *4 (D. Ariz. May 22, 2009) (citing


                                                 -2-
     Case 2:18-cv-04286-MTL-MTM Document 103 Filed 01/15/21 Page 3 of 4



 1    Diamontiney v. Borg, 918 F.2d 793, 796 (9th Cir. 1990)).
 2           Therefore, although the allegations in Plaintiff’s Motion arise from events distinct
 3    from his ADA and Eighth Amendment claims that are before the Court in this action, the
 4    Court may consider ordering preliminary injunctive relief to the extent Plaintiff’s Motion
 5    implicates his right to access the Court.
 6           The constitutional right of access to the courts encompasses a right to litigate
 7    without active interference. See Silva v. Di Vittorio, 658 F.3d 1090, 1102-03 (9th Cir.
 8    2011) (9th Cir. 2015) (“prisoners have a right under the First and Fourteenth
 9    Amendments to litigate claims challenging their sentences or the conditions of their
10    confinement to conclusion without active interference by prison officials”) (emphasis in
11    original), overruled on other grounds by Richey v. Dahne, 807 F.3d 1202, 1209 n.2 (9th
12    Cir. 2015); see Bounds v. Smith, 430 U.S. 817, 828 (1977); see also Lewis v. Casey, 518
13    U.S. 343, 355 (1996). The right to litigate without active interference “forbids states
14    from erect[ing] barriers that impede the right of access of incarcerated persons.” Silva,
15    658 F.3d at 1102 (internal quotation omitted). To support an active interference claim, a
16    prisoner must allege facts showing that prison officials’ actions hindered the ability to
17    litigate and that, as a result, the prisoner suffered an actual injury. See id.
18           B.     Discussion
19           In his Motion, Plaintiff asserts that he was transferred to the Morey Unit on
20    November 13, 2020, and since then, he has been separated from his legal property. (Doc.
21    84 at 1.) Plaintiff argues that he was given 3 boxes of his property, but “[e]very single
22    page/document pertaining to this case was considered ‘excessive’ and Plaintiff’s body of
23    legal work was placed in storage.” (Id. at 1–2.) Plaintiff also asserts that “[d]espite
24    numerous complaints and request[s], both written and verbal, Plaintiff has been unable to
25    convince [ADC] staff to return this legal work.” (Id. at 2.) Plaintiff argues that without
26    access to his legal work, including his medical records, “it would be impossible for
27    Plaintiff to continue with his civil case.” (Id.)
28           In response to Plaintiff’s Motion, Defendant Shinn asserts that ADC policy allows


                                                    -3-
     Case 2:18-cv-04286-MTL-MTM Document 103 Filed 01/15/21 Page 4 of 4



 1    prisoners to keep up to three legal storage boxes and one personal property storage box in
 2    their cells at any one time. (Doc. 96 at 1.) Legal boxes in excess of three are kept in
 3    storage, and upon request by a prisoner, may be switched out with the boxes in the
 4    prisoner’s cell. (Id. at 2.) Defendant Shinn asserts that prior to filing the pending
 5    Motion, Plaintiff improperly had four personal property boxes in his cell and no legal
 6    storage boxes. (Id.) Defendant Shinn also asserts that “[c]orrection staff has recently
 7    discussed this matter with Plaintiff and it has been agreed to swap-out personal property
 8    boxes for legal boxes in storage.” (Id.)
 9           Based on Defendants’ current conduct, Plaintiff is not entitled to injunctive relief
10    at this time. Farmer v. Brennan, 511 U.S. 825, 845– 46 (1994) (a defendant’s current
11    conduct determines whether injunctive relief is warranted). Pursuant to ADC policy,
12    Plaintiff is permitted to exchange the boxes that are currently in his possession for boxes
13    that are in storage, and he is allowed to have up to three legal boxes in his cell at any
14    time. On these facts, Defendants’ current conduct does not amount to active interference
15    with Plaintiff’s right to litigate this or any other action. Thus, Plaintiff has not shown that
16    he is likely to succeed on an access-to-court claim or that he faces irreparable harm. See
17    Ctr. for Food Safety v. Vilsack , 636 F.3d 1166, 1174 (9th Cir. 2011) (because the
18    plaintiffs failed to show they are likely to suffer irreparable harm in the absence of
19    preliminary relief, the court need not address the remaining elements of the preliminary
20    injunction standard). However, if Defendants’ conduct changes, and Plaintiff is not
21    permitted to access his legal boxes, he may file another motion for injunctive relief. But
22    at this time, his request for relief must be denied.
23           IT IS ORDERED that the reference to the Magistrate Judge is withdrawn as to
24    Plaintiff’s Motion for Court Order to Return Property (Doc. 84), and the Motion is
25    denied.
26           Dated this 15th day of January, 2021.
27
28


                                                   -4-
